DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               PAULA JO WALL n/k/a PAULA JO KUNSMAN,
                              Appellant,

                                    v.

                         JOEL JAMES WALL,
                              Appellee.

                              No. 4D19-2044

                          [February 25, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Gina Hawkins, Judge; L.T. Case No. FMCE09-11285.

  Kathleen K. Peña of Kathleen K. Peña Law, Fort Lauderdale, for
appellant.

   Michael R. Bass of Michael R. Bass Law, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER, and KLINGENSMITH, JJ., concur.


                          *          *          *

   Not final until disposition of timely filed motion for rehearing.